DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-7, 17, 20, 24, 31, and 35-44 are allowed.  Claims 1, 8-16, 18, 19, and 21-23 were allowed in the previous Office action.
The following is an examiner’s statement of reasons for allowance: in the examiner’s opinion, it would not be obvious to implement integrated circuitry which comprises a three-dimensional (38D) array comprising tiers of electronic components, a cavity comprising a stair-step structure laterally-adjacent the 3D array, the stair-step structure having steps individually comprising a tread and a riser; and insulating material in the cavity above the stair-step structure, the insulating material comprising a radially-inner insulative material that has a maximum width in its lowest half that is greater than a maximum width in its uppermost half in at least one vertical cross-section, the radially-inner insulative material being continuously directly above multiple of the treads, a radially-outer insulator material radially outside of the radially-inner insulative material, the radially-outer insulative material where between a sidewall of the cavity and the radially-inner insulative material being wider at its top than at its bottom in the at least one vertical cross-section, and an interface between the radially-outer insulator material and the radially-inner insulative material as suggested by the applicant in claim 24.  In the examiner’s opinion, it would also not be obvious to implement integrated circuitry which comprises a three-dimensional (38D) array comprising tiers of electronic components, a cavity comprising a stair-step structure laterally-adjacent the 3D array, the stair-step structure having steps individually .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817